WATKINS, Judge.
Defendant, Ray Robertson, was convicted of possession with intent to distribute cocaine. Thereafter, he was charged by bill of information with being a fourth felony habitual offender, pursuant to LSA-R.S. 15:529.1. He was adjudicated a fourth offender and sentenced to life imprisonment at hard labor, with credit for time served. Defendant appeals his habitual offender adjudication and sentence, urging 15 assignments of error. He separately appealed his conviction in State v. Robertson, 95 KA 0645, 672 So.2d 391, also decided this date. Assignment of error numbers one through thirteen, which relate only to the conviction, were to be considered in that appeal. However, because we found merit in assignment of error number seven, we reversed defendant’s conviction and remanded the case for retrial on a lesser charge. In light of our ruling in 95 KA 0645, we pretermit discussion of his assignments of error numbers fourteen and fifteen in this appeal, as his habitual offender adjudication and sentence are hereby reversed.
HABITUAL OFFENDER ADJUDICATION AND SENTENCE REVERSED.